Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 October 2021 has been entered.

Response to Arguments
3.	Applicant's arguments filed 7 October 2021 have been fully considered but they are not persuasive. 
	I.	The Applicants’ argue “…The term “partial oxidation” in nitride materials, as understood by a person skilled in the relevant field, indicates a compositional mixture of oxygen and nitrogen at the surface (e.g., NiOxNy)(page 5, lines 10-17). And, “…the cited reference…it fails to teach a fairly suggest the modification of the nitride to form a surface oxide layer. In addition, there is no evidence that such modification is obvious.”

	JP ‘603 discloses a catalyst structure characterized in that the catalyst material is coated on a surface of a carrier by a reactive sputtering method (paragraph [0008]. The catalyst structure is obtained by simultaneously sputtering one or more metal or metal compound (paragraph [0009], lines 1-3). In another preferred embodiment, the metal compound is a metal oxynitride (e.g. NiOxNy)(paragraph [0017]). The catalyst structure is formed by coating a catalyst material on a carrier by a reactive sputtering method (paragraph [0023], lines 1-3). By controlling the flow rate of the reactive gas flowing at the time of film formation an x, y value such as MeOxNy (Me is a metal) can be controlled by a reactive sputtering method (paragraph [0023]). A reactive sputtering method used to coat the catalyst material on a carrier surface is a method of mixing a reactive gas in a sputtering gas and controlling the composition and properties of a thin film of a catalyst material deposited by sputtering (paragraph [0024]).
	Thus, given that the metal nitride layer of JP ‘603 is of the same or similar composition, and deposited in the same or similar manner, JP ‘603 teaches  a fairly suggest the modification of the nitride to form a surface oxide layer; and provides evidence that such modification is obvious


	II.	The Applicants argue

2) no teaching to suggest that the ‘603sputtering method produces a partially oxidized surface layer, and 
3) JP ’603 reference does not teach or suggest a synthesis technique that includes, either explicitly or implicitly, the application of cycling between oxidizing and reducing electrochemical bias to form a partially oxidized surface layer on the transition metal nitride layer. 

In response,
As to item 1), JP ‘603 discloses the same or similar metal layer as that instantly recited in claim 2 (see JP ‘603, paragraphs [0012], [0014] and [0017]). JP ‘603 discloses by controlling the flow rate of the reactive gas flowing at the time of film formation, an x, y value such a MeOxNy (Me is a metal) can be controlled by a reactive sputtering method (paragraph [0023]). A reactive sputtering method used to coat a catalyst material on a carrier surface is a method of mixing a gas in a sputtering gas and controlling the composition and properties of a thin film of a catalyst (paragraph [0024]). In the unipolar type dual cathode magnetron sputtering apparatus, a hidden anode is provided in the vicinity of the cathode, and an alternating voltage can be applied between the cathode-anode (paragraph [0026[).


As to item 2), JP ‘603 discloses a catalyst structure characterized in that the catalyst material is coated on a surface of a carrier by a reactive sputtering method (paragraph [0008]. The catalyst structure is obtained by simultaneously sputtering one or more metal or metal compound (paragraph [0009], lines 1-3). In another preferred embodiment, the metal compound is a metal oxynitride (e.g. NiOxNy)(paragraph [0017]). The catalyst structure is formed by coating a catalyst material on a carrier by a reactive sputtering method (paragraph [0023], lines 1-3). By controlling the flow rate of the reactive gas flowing at the time of film formation an x, y value such as MeOxNy (Me is a metal) can be controlled by a reactive sputtering method (paragraph [0023]). A reactive sputtering method used to coat the catalyst material on a carrier surface is a method of mixing a reactive gas in a sputtering gas and controlling the composition and properties of a thin film of a catalyst material deposited by sputtering (paragraph [0024]).
	Thus, the JP ‘603 reference appears to teach/suggest a sputtering method that produces a partially oxidized surface layer.


JP ‘603 discloses that it is preferable to perform the reactive sputtering in a transition region in wh8ch the current, the voltage, and the power vary greatly depending on the amount of reactive gas (paragraph [0032].
In paragraph [0033], JP ‘603 discloses “In the reactive sputtering, it is preferable that the anodes 1 A and 1 B are provided in the vicinity of the cathodes 10 A and 10 B, and an AC voltage is applied between the cathode and the anode. It is also preferable to provide a plurality of cathodes 1 A and 1 B and apply an alternating voltage to the cathodes 1 A and 1 B. Here, as the waveform of the AC voltage, a sine wave and a rectangular wave are preferred. In addition, when the waveform of the AC voltage is a rectangular wave, it is preferable that the rectangular wave is a pulse and the applied pattern is arbitrarily controlled. Here, the applied pattern is defined by a positive and negative applied voltage, a positive and negative application time, an application ratio, and the like.
Thus, JP ‘603 teaches or suggest a synthesis technique that includes, either explicitly or implicitly, the application of cycling between oxidizing and reducing 

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 112
4.	The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicants’ arguments (see page 1, line 1 through page 7, line 18). 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-12 stand rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2006134603 (hereafter JP ‘603).
Claim 1:	JP ‘603 discloses an electrode catalyst for an Oxygen Reduction Reaction (ORR), comprising: 

b) an ORR catalyst electrically conductive, partially oxidized surface layer deposited (via sputtering) on transition metal nitride layer, wherein the ORR catalyst surface-oxide-layer comprises from sub-monolayer to 20 surface oxide monolayers (paragraphs [0001], [0006]-[0008], [0010]-[0011], [0015]-[0017], [0019], [0021]-[0023], [0033], [0038], [0040] and [0050]). See also entire document.
Given that the transition metal nitride layer is of the same composition and is deposited in the same manner as that instantly disclosed (i.e. sputtering), JP ‘603 anticipates an ORR catalyst surface-oxide-layer comprising from sub-monolayer to 20 surface oxide monolayers.
In the alternative, given that the transition metal nitride layer is of a similar composition and is deposited in a manner similar to that instantly disclosed (i.e. sputtering), JP ‘603 renders obvious an ORR catalyst surface-oxide-layer comprising from sub-monolayer to 20 surface oxide monolayers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ORR catalyst surface-oxide-layer of JP ‘603 to comprise from sub-monolayer to 20 surface oxide monolayers.
One having ordinary skill in the art would have been motivated to make the modification to a catalyst layer capable of expanding the reaction field of the 
Claim 2:	JP ‘603 discloses that the 2) The electrode catalyst for an ORR of claim 1, wherein a transition metal of said transition metal nitride layer is selected from the group consisting of Mo, Ni, Co, Fe, V, Ta, W, and Mn (paragraph [0015] and [0017]). 
Claim 3:	JP ‘603 discloses that the structure of the transition metal nitride layer is selected from the group consisting of an amorphous structure, and a crystalline structure.
In particular, given that the transition metal nitride layer is of the same composition and is deposited in the same manner as that instantly disclosed (i.e. sputtering), JP ‘603 anticipates a transition metal nitride layer selected from the group consisting of an amorphous structure, and a crystalline structure.
In the alternative, given that the transition metal nitride layer is of a similar composition and is deposited in a manner similar to that instantly disclosed (i.e. sputtering), JP ‘603 renders obvious a transition metal nitride layer selected from the group consisting of an amorphous structure, and a crystalline structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer to comprise a transition metal nitride layer selected from the group consisting of an amorphous structure, or a crystalline structure.

Claim 4:	JP ‘603 discloses that the transition metal nitride layer comprises a morphology selected from the group consisting of nanostructured particles, microstructured particles, and thin films.
In particular, given that the transition metal nitride layer is of the same composition and is deposited in the same manner as that instantly disclosed (i.e. sputtering), JP ‘603 anticipates a transition metal nitride layer selected from the group consisting of nanostructured particles, microstructured particles, and thin films.
In the alternative, given that the transition metal nitride layer is of a similar composition and is deposited in a manner similar to that instantly disclosed (i.e. sputtering), JP ‘603 renders obvious a transition metal nitride layer selected from the group consisting of an amorphous structure, and a crystalline structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer to comprise a transition metal nitride layer selected from the group consisting of an amorphous structure, or a crystalline structure.
One having ordinary skill in the art would have been motivated to make the modification to a catalyst layer capable of expanding the reaction field of the 
Claim 5:	JP ‘603 disclose s substrate (carrier) selected from the group consisting of carbon (paragraph [0019]). 
Claim 6:	JP ‘603 discloses that the electrode is selected from the group consisting of a fuel cell cathode, and a proton exchange membrane fuel cell cathode (paragraphs [0050] and [0055]).
Claim 7:	JP ‘603 discloses a method of forming an electrode catalyst for an ORR, comprising: 
a) depositing (via sputtering) a transition metal nitride layer (paragraphs [0015] and [0017]) on a substrate (a carrier)(paragraph [0019], using reactive sputtering deposition (paragraph [0008]); and 
b) forming an oxidized surface layer in-situ on a surface of the transition metal nitride layer using an application of cycling between oxidizing and reducing electrochemical bias (paragraph [0010]).
Given that the that the transition metal nitride layer deposited in the same manner as that instantly disclosed (i.e. sputtering), JP ‘603 anticipates using an application of cycling between oxidizing and reducing electrochemical bias. 
In the alternative, given that the transition metal nitride layer is deposited in a manner similar to that instantly disclosed (i.e. sputtering), JP ‘603 renders obvious a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reactive sputtering deposition of JP ‘603 to comprise an application of cycling between oxidizing and reducing electrochemical bias.
One having ordinary skill in the art would have been motivated to make the modification to a catalyst layer capable of expanding the reaction field of the electrochemical reaction, thus enhancing the power generation efficiency of the fuel cell (paragraphs [0003]-[0004]). 
Claim 8:	JP ‘603 discloses that the a transition metal of the transition metal nitride layer is selected from the group consisting of Mo, Ni, Co, Fe, V, Ta, W, and Mn (paragraph [0015] and [0017]). 
Claim 9:	JP ‘603 discloses that the structure of the transition metal nitride layer is selected from the group consisting of an amorphous structure, and a crystalline structure.
In particular, given that the transition metal nitride layer is of the same composition and is deposited in the same manner as that instantly disclosed (i.e. sputtering), JP ‘603 anticipates a transition metal nitride layer selected from the group consisting of an amorphous structure, and a crystalline structure.
similar composition and is deposited in a manner similar to that instantly disclosed (i.e. sputtering), JP ‘603 renders obvious a transition metal nitride layer selected from the group consisting of an amorphous structure, and a crystalline structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer to comprise a transition metal nitride layer selected from the group consisting of an amorphous structure, or a crystalline structure.
One having ordinary skill in the art would have been motivated to make the modification to a catalyst layer capable of expanding the reaction field of the electrochemical reaction, thus enhancing the power generation efficiency of the fuel cell (paragraphs [0003]-[0004]). 
Claim 10:	JP ‘603 discloses that the electrode is selected from the group consisting of a fuel cell cathode, and a proton exchange membrane fuel cell cathode (paragraphs [0050] and [0055]).
Claim 11:	JP ‘603 discloses that the structure of the transition metal nitride layer is selected from the group consisting of an amorphous structure, and a crystalline structure.
In particular, given that the transition metal nitride layer is of the same composition and is deposited in the same manner as that instantly disclosed (i.e. 
In the alternative, given that the transition metal nitride layer is of a similar composition and is deposited in a manner similar to that instantly disclosed (i.e. sputtering), JP ‘603 renders obvious a transition metal nitride layer selected from the group consisting of an amorphous structure, and a crystalline structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transition metal nitride layer to comprise a transition metal nitride layer selected from the group consisting of an amorphous structure, or a crystalline structure.
One having ordinary skill in the art would have been motivated to make the modification to a catalyst layer capable of expanding the reaction field of the electrochemical reaction, thus enhancing the power generation efficiency of the fuel cell (paragraphs [0003]-[0004]). 
Claim 12:	JP ‘603 disclose s substrate (carrier) selected from the group consisting of carbon (paragraph [0019]). 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729